                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 ORANGEBURG DIVISION

 James Randall Brawner,                                C/A No. 5:19-3534-CMC

                Petitioner,

        v.
                                                                 Opinion and Order
 Warden, Lee Correctional Institution,

                Respondent.


       This matter is before the court on Petitioner’s pro se petition filed in this court pursuant to

28 U.S.C. §2254 on December 19, 2019. ECF No. 1. Petitioner challenges his convictions for

armed robbery and failure to stop for a blue light.

       In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (B)(2)(c), DSC, this

matter was referred to United States Magistrate Judge Kaymani D. West for pre-trial proceedings

and a Report and Recommendation. On December 23, 2019, the Magistrate Judge issued an Order

noting the petition appeared to be untimely based on the applicable statute of limitations, and

providing Petitioner twenty-one days to file a factual explanation showing why his petition should

not be dismissed as untimely. ECF No. 9. Petitioner filed a response to the order, requesting the

court apply equitable tolling based on actual innocence of the convicted charges. ECF No. 13. He

also contends his post-conviction application was never “properly filed” within the meaning of the

statutory tolling provision of AEDPA, 28 U.S.C. § 2244(d), due to ineffective assistance of PCR

counsel. Id. at 2-3.

       On January 28, 2020, the Magistrate Judge issued a Report recommending this matter be

dismissed as untimely and finding Petitioner’s equitable tolling arguments without merit. ECF
No. 16. The Magistrate Judge advised Petitioner of the procedures and requirements for filing

objections to the Report and the serious consequences if he failed to do so. After an extension of

time was granted by the court, Petitioner timely filed objections. ECF No. 24.

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge, or

recommit the matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). The court

reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.’”)

(quoting Fed. R. Civ. P. 72 advisory committee’s note).

       After conducting a de novo review of the record as to the objections made, and after

considering the applicable law, the Report and Recommendation of the Magistrate Judge, and

Petitioner’s objections, the court agrees with the conclusions of the Magistrate Judge.

Accordingly, the court adopts and incorporates the Report by reference in this Order.

       Petitioner’s objections do not raise any factors that would lead the court to apply equitable

tolling in this case. The court agrees with the Magistrate Judge regarding Petitioner’s claim based

on ineffective assistance of counsel, which is not a ground for the application of equitable tolling.

See Rouse v. Lee, 339 F.3d 238, 246 (4th Cir. 2003). The court further agrees Petitioner has not



                                                 2
met the Schlup standard of a convincing showing of actual innocence needed to overcome the

statute of limitations. See Schlup v. Delo, 513 U.S. 298, 316 (1995).

       The AEDPA statute of limitations is an affirmative defense, and it is improper to dismiss

this petition without allowing Petitioner the opportunity to provide evidence regarding equitable

tolling or other reasons his petition is not time-barred. United States v. McRae, 793 F.3d 392, 401

(4th Cir. 2015). However, Petitioner has been given two opportunities to present such evidence,

once in response to the Magistrate Judge’s Order (ECF No. 9) and again in his objections to the

Report, and has failed to do so each time. As the court has the power to raise affirmative defenses

sua sponte, and has warned Petitioner his case was subject to dismissal based upon the statute of

limitations, a dismissal based on untimeliness does not offend Fourth Circuit precedent. Hill v.

Braxton, 277 F.3d 701, 707 (4th Cir. 2002) (noting district court may raise affirmative defense sua

sponte but must warn petitioner case is subject to dismissal before doing so); see also United States

v. Blackstock, 513 F.3d 128 (4th Cir. 2008) (Petitioner must have “opportunity to come forward

with evidence that might justify the application of equitable tolling or otherwise establish that his

claims are not time-barred” before his petition is dismissed based on statute of limitations).

       Accordingly, the petition is dismissed with prejudice as untimely filed.

                            CERTIFICATE OF APPEALABILITY

       The governing law provides that:

       (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
       substantial showing of the denial of a constitutional right.

       (c)(3) The certificate of appealability . . . shall indicate which specific issue or issues
       satisfy the showing required by paragraph (2).




                                                  3
28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this court’s assessment of his constitutional claims is debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,

537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met. Therefore, a certificate of appealability is denied.

       IT IS SO ORDERED.

                                                              s/Cameron McGowan Currie
                                                              CAMERON MCGOWAN CURRIE
                                                              Senior United States District Judge
Columbia, South Carolina
March 19, 2020




                                                 4
